EXHIBIT 10.1

 

MERGER TERMINATION AGREEMENT

 

This Merger Termination Agreement (this “Agreement”) is entered into as of
June 27, 2005 by and among Nanometrics Incorporated, a California corporation
(“Parent”), Major League Merger Corporation, a Minnesota corporation and wholly
owned subsidiary of Parent (“Merger Sub 1”), Minor League Merger Corporation, a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub 2”)
and August Technology Corporation, a Minnesota corporation (the “Company”).

 

RECITALS

 

A.                                   WHEREAS, Parent, Merger Sub 1, Merger Sub 2
and the Company have entered into an Agreement and Plan of Reorganization dated
January 21, 2005 (the “Merger Agreement”);

 

B.                                     WHEREAS, capitalized terms used but not
otherwise defined herein shall have the respective meanings provided for such
terms in the Merger Agreement;

 

C.                                     WHEREAS, Section 9.1(a) of the Merger
Agreement provides that Parent and the Company may terminate the Merger
Agreement at any time prior to the Acquisition Merger Effective Time by mutual
written consent duly authorized by the Company Board and Parent Board;

 

D.                                    WHEREAS, Parent and the Company intend to
terminate the Merger Agreement effective upon the receipt by Parent of the
Company Termination Fee and all Expenses of Parent; and

 

E.                                      WHEREAS, Parent Board and the Company
Board have each authorized the termination of the Merger Agreement pursuant to
the terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, the parties agree as follows:

 

1.                                       Termination of Merger Agreement. 
Effective immediately upon receipt by Parent of the payment described in
Section 2(b) below, Parent, Merger Sub 1, Merger Sub 2 and the Company hereby
terminate the Merger Agreement pursuant to Section 9.1(a) of the Merger
Agreement by the mutual consent of the parties thereto.

 

2.                                       Effect of Termination; Mutual Discharge
and Waiver.

 

(a) Except as expressly provided in this Agreement, including Section 4 hereto,
and notwithstanding Section 9.2 of the Merger Agreement, as a result of the
termination of the Merger Agreement pursuant to this Agreement, the Merger
Agreement shall become void, and there shall

 

--------------------------------------------------------------------------------


 

be no liability under the Merger Agreement on the part of any party hereto or
any of their respective affiliates, subsidiaries, directors, officers,
shareholders, employees, agents, financial and legal advisors and other
representatives, and all rights and obligations of each party thereto shall
cease, including, without limitation, the rights and obligations set forth in
Section 9.3 of the Merger Agreement and any liability for the willful or
intentional breach of any representations, warranties, covenants or agreements
contained herein.

 

(b) The Company shall pay to Parent the Company Termination Fee ($8,300,000) and
Expenses of Parent ($2,600,000.00) on or before the first business day following
the date of this Agreement.  Payment of the Company Termination Fee and Expenses
of Parent by the Company shall be made by wire transfer of immediately available
funds to the account designated on Exhibit A hereto.  In the event the Company
has paid the Termination Fee and Expenses by Wire Transfer to the account
designated on Exhibit A before the execution of this Agreement, the Termination
Fee and Expenses shall be deemed received by Parent concurrently with the
execution of this Agreement.  Parent acknowledges that payment of the
Termination Fee and Expenses shall constitute full and final satisfaction of any
and all obligations of the Company under Section 9.3 of the Merger Agreement.

 

(c) Parent shall remit to the Company, within two weeks following the date of
this Agreement, the amount, if any, by which $2,600,000 exceeds the actual
Expenses of Parent.  If the actual Expenses of Parent exceed $2,600,000, then
Parent shall submit an invoice to the Company within two weeks following the
date of this Agreement.  The Company shall promptly reimburse Parent the amount
of such invoice.

 

(d) Effective upon receipt by Parent of the payment described in
Section 2(b) above, each party hereto, on behalf of itself and, to the extent
permitted by law, its affiliates, subsidiaries, directors, officers,
shareholders, employees, agents, financial and legal advisors and other
representatives, and the successors and assigns of each of them (each, a
“Releasing Party”), hereby releases each other party hereto and each of their
respective affiliates, subsidiaries, directors, officers, shareholders,
employees, agents, financial and legal advisors and other representatives, and
the successors and assigns of each of them, from any and all liabilities and
obligations, claims, causes of action and suits, at law or in equity, whether
now known or unknown, whether arising under any Unites States federal, state or
local or any foreign law or otherwise, that any Releasing Party has, has had or
may have in the future arising out of, relating to, or in connection with the
Merger Agreement, the Company Shareholder Voting Agreements and Parent
Shareholder Voting Agreements and the transactions contemplated thereby,
including, without limitation, any liability or obligation set forth in
Section 9.3 of the Merger Agreement and any liability or obligation arising out
of any breach or alleged breach of any representation, warranty, covenant or
agreement contained in the Merger Agreement, provided that nothing in this
Section 2 shall impair the survival and full force of the terms of the
Confidentiality Agreements (as defined in Section 4 below).

 

3.                                       Acknowledgement of Termination of
Company Shareholder Voting Agreements and Parent Shareholder Voting Agreements. 
Parent and Company each acknowledge that, effective upon and by virtue of the
termination of the Merger Agreement pursuant to Section 1 hereof, the Company
Shareholder Voting Agreements and Parent Shareholder Voting Agreements shall be
simultaneously terminated in accordance with their terms and no obligations,
rights, responsibilities

 

2

--------------------------------------------------------------------------------


 

or other encumbrances or restrictions of any kind shall result or arise
therefrom.

 

4.                                       Survival of Confidentiality
Agreements.  Notwithstanding anything contained in this Agreement or in the
Merger Agreement to the contrary, the provisions of the Confidentiality
Agreements dated as of October 26, 2004 and December 17, 2004 between Parent and
the Company shall survive and remain in full force and effect in accordance with
their terms.  On or before June 30, 2005, Parent and the Company agree to use
all reasonable efforts to return to the other party all Proprietary Information
(as defined in the Confidentiality Agreement dated October 26, 2004) held by it
or any of its affiliates, directors, officers, employees, agents, financial
advisors, legal advisors, accountants or controlling persons (the
“Representatives”), and to destroy all other documents, memoranda, notes,
summaries, analyses, extracts, compilations, studies or other material prepared
by or in the possession of the other party or their Representatives, based on
the Proprietary Information.

 

5.                                       Representations and Warranties of
Parent.  Each of the Parent and its subsidiaries is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization and has requisite power and authority to operate its business as it
is now currently conducted.  The Parent has full corporate power and authority
to execute and deliver this Agreement.  The Parent Board of Directors has
unanimously approved this Agreement.  This Agreement has been duly and validly
executed and delivered by Parent and constitutes a valid binding obligation of
Parent, enforceable against Parent in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditor’s rights generally and by general equitable principals.

 

6.                                       Representations and Warranties of the
Company.  Each of the Company and its subsidiaries is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization and have requisite power and authority to operate its business as
it is now currently conducted.  The Company has full corporate power and
authority to execute and deliver this Agreement.  The Company Board of Directors
has unanimously approved this Agreement.  This Agreement has been duly and
validly executed and delivered by Company and constitutes a valid binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditor’s rights generally and by
general equitable principals.

 

7.                                       Public Announcement.  Parent and the
Company acknowledge that each intends to issue a press release promptly after
the date of this Agreement with respect to this Agreement and the termination of
the Merger Agreement.  Each of the Parent and the Company shall consult with the
other before issuing such press release and shall not issue such press release
without the prior consent of the other party, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

8.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law provisions thereof.  This Agreement shall
be binding upon any successor to the Company or Parent.

 

3

--------------------------------------------------------------------------------


 

9.                                       Waiver of Jury Trial.  Each of the
parties hereto hereby waives to the fullest extent permitted by applicable law
any right it may have to a trial by jury with respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement or the
Merger Agreement.

 

10.                                 Specific Performance.  The parties hereto
agree that irreparable damage would occur in the event any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or in equity.

 

11.                                 Headings.  The descriptive headings
contained in this Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

12.                                 Miscellaneous.  This Agreement may be
modified or amended only be a writing signed by the parties hereto.  This
Agreement may be executed and delivered (including by facsimile transmission) in
one of more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

AUGUST TECHNOLOGY CORPORATION

NANOMETRICS INCORPORATED

 

 

By:

  /s/ Stanley D. Piekos

 

By:

  /s/ Vincent J. Coates

Name:

  Stanley D. Piekos

 

Name: Vincent J. Coates

Title:

  Chief Financial Officer

 

Title: Chairman of the Board and Secretary

 

 

 

 

 

MAJOR LEAGUE MERGER

 

 

CORPORATION

 

 

 

 

 

By:

/s/ John D. Heaton

 

 

Name: John D. Heaton

 

 

Title: Chief Executive Officer

 

 

 

 

 

MINOR LEAGUE MERGER

 

 

CORPORATION

 

 

 

 

 

By:

/s/ John D. Heaton

 

 

Name: John D. Heaton

 

 

Title: Chief Executive Officer

 

4

--------------------------------------------------------------------------------